ACCEPTED
                                                                                                             12-15-00081-CR
                                                                                                TWELFTH COURT OF APPEALS
                                                                                                              TYLER, TEXAS
                                                                                                        9/30/2015 9:26:56 AM
                                                                                                                   Pam Estes
                                                                                                                      CLERK

                            COURT OF AI' I'EAI,S NO. 12. 15·0008 1·CR 

                              TR IAL COURT CAUSE NO. A.2I ,464 



JQSII UA I'AUL CALHO UN, 	
AI'!'I-: U . ANT
                                                             ,              IN
                                                                                          FILED IN
                                                                                   12th COURT OF APPEALS
                                                                                      nT"
                                                                                 TIn: TYLER,    TEXAS
                                                                                           CO URT
                                                                                   9/30/2015 9:26:56 AM

VS.                                                          ,                            PAM ESTES
                                                                                            Clerk


T HE ST,\ 1'1-: 01­ ' TEXAS.
AI'I'.:I.I••:I-:                                             I              Sl\UTII COUNTY, TEXAS




1'0 1'I1~; IIONORA.I!LE J UDGE OF SA IU CO URT:

          COJ\U::S NOW. the APPELLEE. State ofTex:u, by and through her Dbtrict Allomey,

Nancy J(um:u, and files this J\IOC ion for EAtension of Time to File Appellcc's Brief and in

~upport   of the same ....ould show the followi ng:

                                                        I.

          1. 	 Appellee' s brief is due 00 or before Oclober 2, 2015. The Appellant's brief is 64

             pages long with II issues.

          2. 	 Appellee requests an additional 60 days from the curre nt due date of October 2. 201 5

             to file it s brief with the Court.

          3. 	 Appell ee requests an extension of lime for the following reasons:

                                  a. UndersignWJ ust finI shed and filed a 30 plus page brief on

                         September 2 1. 20 15. (Sw,~ of T~.UI.< ". Dm",y Ray I... ,.,j:. No. 12· 1)'(X)255

                         and No. 12· 14"()(}39). Mr. Lusk was convicted of severa l counts of

                         Aggravated    Sc~ual     Assault of a c hild and recei"cd sevcral Life sentences.
                               b. Additionally. undersiJi!ncd counsel is preparing for dod;:cts tile

                    w~ek of October 5'~ and 12'h, 2015. an Aggravated Scxual Assault of a Child

                    jury trial October 20. 20 15. (State   I ',   McCan'a: Cause number: C R 15-0 167­

                    173) and a jury trial docke t thc following ""eck October 27'". 2015.

                               c. Addit ionally, counse l has been assigned to train a ncw

                  prosecutor in thc office who has no fclony cxpericncc.

       4,      This is the third MOlion for Extension ofTimc rcqucsted by Appell ec.

       5.      T he undersigned is nOI see kin g th is extension for the purposes of de lay.

       WHERE FORE. Appellee rcquests thJt thc Coun grant this MOIion and extcnd thc
deadli ne for filing its bricf for 60 days to December 2. 2015.


                                                       Respectfully.

                                                       -7J'7/~
                                                       Nancy Rumar
                                                       Assistant District Attorney
                                                       I09W,Corsieana
                                                       Athen s. Tellas 7575 1
                                                       Bar, No. 24044654
                                                       Phone: 903·675 -6100
                                                       Fall: 903 -675-6 196
                                  CERTI f'l CATF. OF SERVICE

       I. Nancy Rumar , do certify that a true l ,O
to Defendant 's Attoroey,l..c:s lie DillOfl , at
                                                  dcorrect copy of the fOll'goi og Mot ion was
                                                                                             r"",~
                                                  S I. ....... 11K '30 day of September, 201~ .

                                        Signed thi s the     30 day of September 20 15.



                                                           Nancy Rumar
STAn: 0.' TEX.t\S                              I
COUNTY OF II ENDERSON                          I




         Befort' rll(', thl' llndersi gned nmary, on tllis day, persooally appeared Naocy Runmr. a
pel'S(ln whose identity is Imown 10 nK'. Arter I administered an oalh 10 hl'r. upon his oalh. she
:.aid:

         " My name is Nancy Ru mar. 1am capable of making thi s affi davit The facls stated in
Ihis affidal'il are wuhin my pen.onal knowledge and are lrue.

       1 am the allomey for the SI31e of Tex as vs. Joshua Paul Calhou n ;n Court of Appeals
Cause No. 12- 1S-0008 I-CR. I hal'e read thl' fort'going Motion to Extend Ti me to File
Appellee's Brief and il is lrue and corm::t "




                                                       Nancy Rumar


       Subscribed and sworn 10 before nit Ihi s    ~~tl   "   day of Septembcr 20 15.



                                                      ~"?P-t- 'D. ~
                                                       Notary Puhlic -Slal e of Te x a.~